             Case 6:20-bk-00116-KJ         Doc 17     Filed 02/24/20   Page 1 of 2




                                              ORDERED.

Dated: February 24, 2020




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

IN RE:                                         )
                                               )
Hisako Wilsey,                                 )          CASE NO. 6:20-bk-00116-KSJ
                                               )          CHAPTER 7
         Debtor.                               )

    ORDER GRANTING CHAPTER 7 TRUSTEE’S APPLICATION TO RETAIN
  PATRICK BUTLER AND BK GLOBAL REAL ESTATE SERVICES TO PROCURE
          CONSENTED PUBLIC SALE PURSUANT TO 11 U.S.C. §327

         THIS CASE came on for consideration without hearing on the Chapter 7 Trustee’s

Application to Retain Patrick Butler and BK Global Real Estate Services to Procure Consented

Public Sale Pursuant to 11 U.S.C. §327 (Doc. No. 15) filed on February 21, 2020. The Court

concludes that Patrick Butler and BK Global Real Estate Services do not hold or represent an

interest adverse to the estate and are disinterested persons within the meaning of Section 101(14)

of the Bankruptcy Code. The Court further concludes that Patrick Butler and BK Global Real

Estate Services are qualified to represent the Trustee and that the Court’s authorization of their

employment is in the best interest of the estate. Accordingly, it is
             Case 6:20-bk-00116-KJ         Doc 17     Filed 02/24/20     Page 2 of 2




       ORDERED the Application is granted and the Court approves the retention of Patrick

Butler and BK Global Real Estate Services to sell real property located at 34 Oak Avenue, Ormond

Beach, FL 32174. All compensation authorized is subject to the provisions of Section 330 of the

Bankruptcy Code and any hourly rate is not guaranteed and is subject to review and no payment

whatsoever shall be made to the attorney absent application and order.


Trustee, Lori Patton, is directed to serve a copy of this Order on interested parties who are non-
CM/ECF users and file a proof of service within 3 days of entry of the Order.




                                                 2
